Citation Nr: 0725329	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  06-21 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


REMAND

The appellant is the surviving spouse of the veteran who is 
reported to have had active service from March 1968 to March 
1970.

The Board of Veterans' Appeals (Board) first notes that in a 
report dated in December 2004, VA physician, Dr. Craig 
Maumus, refers to his review of VA outpatient records 
pertaining to the veteran, dated in June 2004.  However, 
while the record does contain VA outpatient records for the 
veteran from the New Orleans, Louisiana VA Medical Center, 
they were last obtained prior to his death, and do not 
include the June 2004 clinical record identified by Dr. 
Maumus (the most recent is dated in February 2003).  
Consequently, since these records may contain information 
pertinent to the appellant's claim, and VA is held to be in 
constructive possession of the veteran's VA treatment 
records, the Board finds that it must remand the issue on 
appeal so that these additional records can be obtained from 
this facility.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board further notes that the United States Court of 
Appeals for Veterans Claims (Court) recently held in Hupp v. 
Nicholson, No. 03-1688 (U.S. Vet. App. July 18, 2007), that 
when adjudicating a claim for dependency and indemnity 
compensation (DIC), VA must perform a different analysis 
depending upon whether a veteran was service connected for a 
disability during his or her lifetime, and concluded 
generally, that 38 U.S.C.A. § 5103(a) notice for a DIC case 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death, (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Based on the 
Board's preliminary review of the claim and the November 2004 
notice provided to the appellant pursuant to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005) (VCAA), the Board finds 
that remand is also required so that the appellant can be 
provided with a new VCAA notice letter that more fully 
complies with the Court's holding in Hupp.  

The appellant should also be asked to provide any evidence in 
her possession that pertains to the claims, and advised of 
the bases for assigning effective dates.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a new 
VCAA notice letter, noting (1) a 
statement of the conditions for which 
the veteran was service connected at 
the time of his death, (2) an 
explanation of the evidence and 
information required to substantiate 
the DIC claim based on the veteran's 
previously service-connected 
conditions, and (3) an explanation of 
the evidence and information required 
to substantiate the DIC claim based on 
the conditions not yet service 
connected.  The appellant should also 
be advised of the respective 
obligations of VA and the appellant in 
obtaining such evidence, asked to 
provide any evidence in her possession 
that pertains to her claim, and advised 
of the bases for assigning ratings and 
effective dates.

2.  Appropriate steps should be taken 
to obtain the veteran's VA outpatient 
records from the VA Medical Center 
located in New Orleans, Louisiana, 
dated since February 2003.  

3.  After the completion of any action 
deemed appropriate in addition to that 
requested above, the appellant's claim 
should be readjudicated.  If the benefit 
sought remains denied, the appellant 
should be provided a supplemental 
statement of the case and given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



